Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Proposed amendments to place the application in condition for allowance.

1.    (proposed amended). A system for remediation of perfluoroalkyl substances (PFASs), comprising a delivery device having contained therein a mixture of at least one cyclodextrin (CD) adsorbed in a vehicle additive,
	the at least one CD 
comprising an amine modified β-cyclodextrin (β-CD) that contains a single amine group at a single primary carbon or single secondary carbon of the β-CD by replacing a single hydroxyl group at the single primary carbon or single secondary carbon of the β -CD with an amine group, and the delivery device being a column, a pouch, a packet, or a sheet.

2.    (proposed to be canceled). 

	3    (previously presented). The system for remediation of PFASs according to claim 1, wherein the vehicle additive is powdered activated carbon (PAC).

4.    (previously cancelled).

5    (previously withdrawn, proposed to be rejoined).    A method for remediation of PFASs from an environment, comprising:
	providing a system for remediation of PFASs according to claim 1;

	removing the PFAS comprising system for remediation of PFASs from the environment.

6.    (previously withdrawn, proposed to be rejoined). The method for remediation of PFASs from an environment according to claim 5, wherein the environment is a fluid environment.

7.    (previously withdrawn, proposed to be rejoined).    The method for remediation of PFASs from an environment according to claim 5, wherein the environment is a soil environment.
	
8.    (previously withdrawn, proposed to be rejoined).    The method for remediation of PFASs from an environment according to claim 5, wherein the environment is a solid surface.

9.    (previously withdrawn, proposed to be rejoined).    The method for remediation of PFASs from an environment according to claim 5, wherein the environment is a plant or an animal.

10.    (previously cancelled).

11.    (previously withdrawn, proposed to be canceled). 

12.    (previously withdrawn, proposed to be amended and rejoined). The method for remediation of PFASs from an environment according to claim 5, wherein the is powdered activated carbon.

13.    (previously withdrawn, proposed to be canceled). 

14.    (previously cancelled).

15.    (previously withdrawn, proposed to be canceled). 

16.    (Previously withdrawn, proposed to be amended and rejoined). The method for remediation of PFASs from an environment according to claim 5, wherein the the system is placed in a high ionic strength environment.

17.    (Previously withdrawn, proposed to be canceled). 

18.    (Previously withdrawn, proposed to be canceled). 

19.    (Previously withdrawn, proposed to be canceled). 

20.    (Previously cancelled).

21    (previously withdrawn, proposed to be canceled). 

22    (proposed to be canceled). 

23    (proposed to be canceled). 

wherein the delivery device is a column and the vehicle additive is powdered activated carbon.







/MATTHEW O SAVAGE/            Primary Examiner, Art Unit 1773